 1
 2
 3
 4                              UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7   PAMELA M. NUNES,                                           Case No. 2:18-cv-00958-RFB-CWH
 8                       Plaintiff,
                                                                              ORDER
 9           v.
10   CLERKS, et al.,
11                      Defendants.
12          This Court has an obligation to determine its own jurisdiction in cases before it. The Court
13   has reviewed the Complaint and the record in this case and finds that the Court lacks jurisdiction
14   over the alleged disputes in this matter. While the Complaint is allegedly brought pursuant to 42
15   U.S.C. § 1983, the Complaint does not allege a cognizable constitutional violation or a state actor
16   who allegedly participated in it. Plaintiff also appears to allege inchoate state claims against
17   unspecified entities/individuals without establishing this Court’s jurisdiction over such claims.
18          Accordingly,
19          IT IS ORDERED that this case is DISMISSED without prejudice. All pending motions
20   are DENIED without prejudice as moot. The Clerk of Court is instructed to close this case.
21
22          DATED: February 27, 2019.
23                                                         ____________________________
24                                                         RICHARD F. BOULWARE, II
                                                           United States District Judge
25
26
27
28
